Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 07, 2022 has been entered.

Response to Arguments
Applicant's remarks filed June 16, 2022 have been fully considered. The previously issued 35 U.S.C. 112 rejections are withdrawn. With regard to the prior art of record the prior art still reads on Applicant’s claims 12 – 20. 
	 
Applicant asserts the prior art of record does not suggest a cached antivirus scan status. 
In response, The Examiner respectfully disagrees and construes a cached scan status to be the same as a stored scan status which is suggested by the prior art of record (reads on determining an antivirus scan of the file before the opening of the file is completed, see AAPA para 0002 and Coronado para 0050 – 0052 and Figure 7 block 565).
Applicant asserts the prior art of record does not suggest a stored antivirus scan state. 
In response, The Examiner respectfully disagrees and construes a stored antivirus scan state to be the same as a stored scan status which is suggested by the prior art of record (reads on determining an antivirus scan of the file before the opening of the file is completed, see AAPA para 0002 and Coronado para 0050 – 0052 and Figure 7 block 565).
Applicant asserts the prior art of record does not suggest based on…the antivirus scan state of the object determined to be the scanned state or the queued state, facilitating an opening of the object at the node equipment without an antivirus scan being performed in response to the request. 
In response, The Examiner respectfully disagrees and relies upon the combination of the cited art to suggest based on …(reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073) the antivirus scan state of the object determined to be the scanned state (reads on subfiles may be accessed and access is permitted to cleared subfiles, see Coronado para 0050 and 0052) or the queued state (reads on subfiles within the in-queue status may be accessed and access is permitted, see Coronado para 0050 and 0052), facilitating an opening of the object at the node equipment without an antivirus scan being performed in response to the request (reads on access is permitted for previously scanned or in-queue status files, see AAPA para 0002 and 0032 and Coronado para 0050, 0052 and 0073). As a result, the prior art of record suggests Applicant’s amended claim language. 


node equipment of (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032) a group of node equipment (reads on at least the two nodes that have access to the file, see AAPA para 0002)to open the object and the antivirus scan state of the object (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073) determined to be the unscanned state (The Examiner construes this to be an obvious limitation of blocking opening a file until an antivirus scan of the file has been completed because one of ordinary skill in the art would consider it necessary if not obvious to determine the file is unscanned in order to make the determination that an antivirus scan has been completed, see AAPA para 0002), performing an antivirus scanning of the object (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado (US Pub. No. 2014/0059687 A1) in view of AAPA (Applicant Admitted Prior Art as disclosed in the as-filed disclosure).

Per claim 12, Coronado suggests a method (see Coronado Figures 4, 5, 7 and para 0056), comprising: caching (reads on determining the status of the requested subfile, see Coronado Figure 7 block 565 and para 0072), by a system comprising a processor (see Coronado Figure 4 block 305, Figure 5 and para 0056), an antivirus scan status of (reads on determining the status of the requested subfile, see Coronado Figure 7 block 565 and para 0072) an object (reads on a requested subfile, see Coronado Figure 7 block 565 and para 0071 – 0072), resulting in a cached antivirus scan status, wherein object antivirus scanning is a prerequisite to an opening of the object (reads on subfiles with a cleared status may be accessed, see Coronado para 0052), and wherein the antivirus scan status of the object is determined to be one from a group of statuses comprising an unscanned status (reads on the status may be in-queue, see Coronado para 0050), a queued status (reads on the status may be in-queue, see Coronado para 0050), and a scanned status (reads on the status may be a cleared status, see Coronado para 0050); and 
based on a request to open the object received from a node of a group of nodes (reads on based on a received access request, see Coronado Figure 7 block 555 and para 0070) and based on the cached antivirus scan status of the object being the queued status or the scanned status (reads on subfiles within the in-queue status may be accessed and access is permitted to cleared subfiles, see Coronado para 0050 and 0052), selectively causing the opening of the object at the node while bypassing the prerequisite (reads on allowing access to the subfile if it has in-queue status, see Coronado para 0050 and 0052), wherein a scan of the object is not performed in response to the request to open the object (reads on allowing access to the subfile if it has in-queue status but has not been found to be clear of viruses or malware, see Coronado para 0050 and 0052), wherein the unscanned status indicates that a previous antivirus scan to determine a virus status of the object was not performed prior to receipt of the request (reads on the status may be in-queue, see Coronado para 0050), wherein the queued status indicates an active antivirus scan is in process (reads on the status may be in-queue, see Coronado para 0050), and wherein the scanned status indicates an antivirus scan was previously performed on the object (reads on the status may be a cleared status, see Coronado para 0050). The prior art of record is silent on explicitly stating a node of a group of nodes.

[0050] The status 230 may be selected from the group consisting of in-queue, quarantined, and cleared statuses. The in-queue status may indicate that a subfile 205 is scheduled to be scanned by a server 110, but has not been found to be clear of viruses or malware. In one embodiment, subfiles 205 within the in-queue status may be accessed. Alternatively, subfiles 205 with the in-queue status may not be accessed. As used herein, accessed refers to a subfile 205 being read from and/or written to buy an application, an operating system, or the like.

[0051] The quarantined status may indicate that a virus or other malware has been found in the subfile 205. In one embodiment, subfiles 205 with a quarantined status may not be accessed. Subfiles 205 with the quarantined status may be scheduled for mitigation. The mitigation may include deleting a virus and/or malware from the subfile 205, overwriting the subfile 205 with a backup copy, and rebuilding the subfile 205 using error codes and/or redundant data, and the like.

[0052] The cleared status may indicate that the subfile 205 has been scanned and that no viruses or other malware have been found. In one embodiment, subfiles 205 with a cleared status may be accessed. For example, if the first subfile 205a of a large database file 200 has been scanned and has a cleared status, the first subfile 205a may be accessed. 

[0056] FIG. 5 is a schematic block diagram illustrating one embodiment of a scanning apparatus 350. The scanning apparatus 350 may be embodied in the computer 300. The apparatus 350 includes the antivirus control file 320, a division module 325, and an access module 330. The antivirus control file 320 is the antivirus control file 320 of FIG. 3. 

[0069] FIG. 7 is a schematic flow chart diagram illustrating one embodiment of an access method 550. The method 550 may perform the functions of the apparatus 350. In addition, the method 550 may be performed by computer readable storage medium storing computer readable program code.

[0070] The method 550 starts, and in one embodiment the access module 330 receives 555 an access request to access an address range and/or address in the file 200. The access request may be received 550 from an operating system, an application, or the like.

[0071] The access module 330 identifies 560 the subfile 205 and/or subfiles 205 corresponding to the address range and/or the address. In one embodiment, the access module 330 uses the antivirus control file 320 to identify 560 the subfile 205.

[0072] The access module 330 determines 565 if the requested subfile 205 is accessible. In one embodiment, the requested subfile 205 is accessible if the status 230 of the subfile 205 is cleared. In a certain embodiment, the requested subfile 205 is also accessible if the status 230 of the subfile 205 is in-queue. If the requested subfile 205 is accessible, the requesting application or operating system is permitted to access 570 the subfile 205.

[0073] If the access module 330 determines 565 that the requested subfile 205 is not accessible, such as if the status 230 of the subfile 205 is quarantined, the access module 330 may not permit 575 access to the requested subfile 205. In one embodiment, the request to access the subfile 205 is stored and granted when the status 230 for the subfile 205 changes to cleared. 




    PNG
    media_image1.png
    941
    954
    media_image1.png
    Greyscale


AAPA suggests 
caching an antivirus scan status of an object based on an open object request, resulting in a cached antivirus scan status (reads on determining an antivirus scan of the file before the opening of the file is completed, see AAPA para 0002), wherein object antivirus scanning is a prerequisite to an opening of the object (reads on object storage systems that include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed, see AAPA para 0002), and wherein the antivirus scan status of the object is determined to be one from a group of statuses comprising an unscanned status (The Examiner construes this to be an obvious limitation of blocking opening a file until an antivirus scan of the file has been completed because one of ordinary skill in the art would consider it necessary if not obvious to determine the file is unscanned in order to make the determination that an antivirus scan has been completed, see AAPA para 0002), and a scanned status (reads on determine an antivirus scan of the file has been completed, see AAPA para 0002); a node (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of a group of  nodes (reads on at least the two nodes that have access to the file, see AAPA para 0002); and wherein the unscanned status indicates that a previous antivirus scan to determine  a virus status of the object was not performed prior to receipt of the request (reads on determining an antivirus scan of the file has not been completed in response to the request to open the file, see AAPA para 0002), and wherein the scanned status indicates an antivirus scan was previously performed on the object (reads on determining an antivirus scan of the file has been completed in response to the request to open the file, see AAPA para 0002).

[0002] Distributed storage systems and/or object storage systems can provide a wide range of storage services while achieving high scalability, availability, and serviceability. Operations of distributed storage systems and/or object storage systems can include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed. Thus, the lock domain can be utilized for the purpose of preventing file system activity until antivirus scans have been completed. For example, the opening of a file can be blocked until an antivirus scan of the file has been completed in response to the request to open the file. Accordingly, the file can be scanned redundantly since there is no mechanism by which a node can know that another node (or the node itself) has previously submitted the file for antivirus scanning. Accordingly, unnecessary delays can be experienced at the requesting node while waiting for a redundant antivirus scan of the file. Further, the load on antivirus scanners is increased based on the redundant scans.
[0003] The above-described context with respect to conventional storage systems is merely intended to provide an overview of current technology and is not intended to be exhaustive. Other contextual description, and corresponding benefits of some of the various non-limiting embodiments described herein, can become further apparent upon review of the following detailed description.

[0032] In distributed file systems (or storage systems) or cluster file systems for which antivirus scanning of a resource (e.g., an object, a file, and so on) is a prerequisite to opening (e.g., viewing, reading, modifying, writing to, and so on) the resource, a resource can be scanned multiple times and, in some cases, in succession. For example, a file can undergo antivirus scanning and, upon successful completion of the scan, is opened at a first node. A second node requests the file and, after the first node is finished with the file, and prior to opening the file at the second node, the file undergoes a second antivirus scan. Accordingly, redundant scans on a single file can be performed. Further, it is not known which node is performing a scan and, thus, more redundant antivirus scans might be performed.

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the storage teachings of the prior art of record by integrating the node and storage system teachings of AAPA to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the storage teachings of the prior art of record the ability to have a node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of a cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002) wherein antivirus scanning of the object is a precondition for opening the object (reads on object storage systems that include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed, see AAPA para 0002), as suggested by AAPA, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation to combine the references is applied to all dependent claims under this heading.


Per claim 13, the prior art of record further suggests wherein the node is a first node (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and para 0032), and wherein the scanned status is based on the previous antivirus scan of the object, previous to the determining the antivirus scan status (reads on the cleared status is based on the file being previously scanned and found to be without malware, see Coronado para 0052), performed in response to a previous request for the object (reads on access to the subfile is granted only after receiving an access request and the subfile being previously found to have the cleared status, see Coronado Figure 7 and para 0052), previous to the request (reads on the current cleared status indicates the subfile was previously scanned and no malware was found prior to the second antivirus scan, see AAPA para 0032 and see Coronado para 0052) by the first node, or by a second node of the group of nodes (see APA para 0002 and 0032).
Per claim 14, the prior art of record further suggests wherein the node is a first node (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032), wherein the queued status is based on a recent, according to a defined recency criterion, to open the object  (reads on determining the status of antivirus scan of the file is in-queue in response to the request to open the file, see AAPA para 0002 and Coronado para 0050) received from a second node (reads on the other of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032) of the group of nodes (reads on at least the two nodes that have access to the file, see AAPA para 0002 and 0032), and wherein the scan of the object (reads on determining an antivirus scan of the file has not been completed in response to the request to open the file, see AAPA para 0002) is not completed prior to the receiving the open object request (reads on the scan status is in-queue prior to receiving the request to open the file, see AAPA para 0002 and Coronado para 0050) from the first node of the group of nodes (see AAPA para 0002 and 0032).  
Per claim 15, the prior art of record further suggests based on the antivirus scan status being the queued status (reads on the in-queue status may indicate that a subfile 205 is scheduled to be scanned by a server 110, but has not been found to be clear of viruses or malware, see Coronado para 0050), waiting for completion of the scan of the object (reads on if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0052); returning a result of the scan of the object after the completion of the scan (reads on if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0052), wherein the selectively causing the opening of the object at the node comprises selectively causing the opening of the object at the node based on the result (reads on not accessing subfiles with the in-queue status but if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0050 and 0052). 
Per claim 16, the prior art of record further suggests wherein the object is a file stored on a distributed file system (see AAPA para 0002).  
Per claim 17, the prior art of record further suggests wherein the group of nodes comprises nodes of a distributed file system (see AAPA para 0002).  
Claim 18 the non-transitory machine readable medium (Coronado para 0003) is analyzed with respect to claim 12. The prior art of record further suggests based on a request by (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073) node equipment of (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032) a group of node equipment (reads on at least the two nodes that have access to the file, see AAPA para 0002) to open the object and the antivirus scan state of the object (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073) determined to be the unscanned state (The Examiner construes this to be an obvious limitation of blocking opening a file until an antivirus scan of the file has been completed because one of ordinary skill in the art would consider it necessary if not obvious to determine the file is unscanned in order to make the determination that an antivirus scan has been completed, see AAPA para 0002), performing an antivirus scanning of the object (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0002 and 0032 and Coronado para 0073).
Per Claim 19, the prior art of record further suggests wherein the node equipment is a first node equipment (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002), wherein the request is a first request (reads on a different node requests the file after it is requested by a current node, see AAPA para 0032), wherein the queued state is based on a second request from a second node equipment (reads on the status may be in-queue which indicates that a file is scheduled to be scanned by a server but has not been scanned yet, see Coronado para 0050) received before the first request (reads on a different node requests the file after it is requested by a current node, see AAPA para 0032), and wherein the antivirus scan of the object based on the second request is not completed prior to receipt of the first request (reads on the file is in the in-queue state when the second request is received, see AAPA para 0032 and Coronado para 0050).
Per claim 20, the prior art of record further suggests wherein the node equipment is first node equipment (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and para 0032), and wherein the scanned state is based on a previous scan, (reads on the cleared status is based on the file being previously scanned and found to be without malware, see Coronado para 0052) prior to the request (reads on prior to the second antivirus scan, see AAPA para 0032), of the object performed in response to a previous request for the object, prior to the request (reads on the combination of access to the subfile is granted only after receiving an access request and the subfile being previously found to have the cleared status and the second node requests the file and after the first node is finished with the file and prior to opening the file at the second node, see AAPA para 0032 and see Coronado Figure 7 and para 0052), by the first node equipment (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) or by second node equipment of (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) the group of node equipment (reads on at least the two nodes that have access to the file, see AAPA para 0002 and 0032).

Conclusion

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496